DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “604” has been used to designate both a substrate and width.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. claim 23 recites “wherein a length and width of the visualized target anatomy on the display is greater than the length and width of the pattern such that a footprint of the target anatomy data is greater than a footprint of the pattern.”. The subject matter is not properly described in the application. paragraph 0011 of the specification disclose “The display may have a length and a width equal to or greater than the length and the width of the pattern of transducers.”. It is unclear how the footprint of the target anatomy data is greater than a footprint of the pattern. What is meant by a footprint of the target anatomy data.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the target anatomy data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation “the virtual representation being refreshed at regular intervals, of at least 10 vols/second.”. It is unclear what vols/second stands for as a unit and if the regular intervals are time intervals.
Claim 45 recites the limitation “t wherein the regular intervals are at least 30 vols/second”. It is unclear what vols/second stands for as a unit and if the regular intervals are time intervals.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-25, 32, 38, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (US Pub No. US 2015/0011884).
Regarding claim 22, Walker teaches a system for visualizing a target anatomy of a patient, comprising (figure 1, paragraph 0027):
 a plurality of transducers defining a grid having a pattern, the pattern having a length and a width, the plurality of transducers adapted to collect data about the target anatomy (figure 1, element 60, paragraph 0027; Images are formed by transmitting a series of acoustic pulses from the transducer array 60); and 
a user interface (UI) including a display for visualizing the target anatomy, the display having a length and a width equal to or greater than the length and the width of the pattern of transducers, and the visualization of the target anatomy includes a virtual representation of the target anatomy based on the data collected by the plurality of transducers (figures 1A and 3A, element 20, paragraphs 0027 and 0042; The display unit 20 is on the top side 6 and transducer array 60 is on the bottom side 8, substantially or exactly parallel with the display 20.).

Regarding claim 23, Walker teaches the system of claim 22, wherein a length and width of the visualized target anatomy on the display is greater than the length and width of the pattern such that a footprint of the target anatomy data is greater than a footprint of the pattern (paragraph 0011; the displayed image is a scaled image , magnified image, of the target).

Regarding claim 24, Walker teaches the system of claim 22, wherein the UI is configured to magnify the visualized target anatomy (paragraph 0011; the displayed image is a scaled image , magnified image, of the target).

Regarding claim 25, Walker teaches the system of claim 22, wherein the system is used with at least one medical instrument, wherein the display is adapted to provide a virtual representation of the medical instrument relative to the target anatomy (paragraph 0038; the system 10 may have an access port 65 that is configured to receive a medical instrument, medical tool, other instruments, other tools, other needles, probes, or the like.).

Regarding claim 32, Walker teaches the system of claim 22, wherein dimensions of the virtual representation of the target anatomy on the display and dimensions of the target anatomy have a size ratio of about 1:1 (figure 3A, paragraph 0042).

Regarding claim 38, Walker teaches the system of claim 22, wherein the plurality of transducers are capacitive micromachined ultrasonic transducers (CMUT) (paragraph 0036), disposed on a substrate, the substrate disposed within the probe surface area (paragraph 0055).

Regarding claim 46, Walker teaches a system for visualizing a target anatomy of a patient, comprising(figure 1, paragraph 0027):
 a plurality of transducers defining a grid having a pattern, the pattern having a length and a width, the plurality of transducers adapted to collect data about the target anatomy (figure 1, element 60, paragraph 0027; Images are formed by transmitting a series of acoustic pulses from the transducer array 60); and 
a user interface (UI) including a display for visualizing the target anatomy, the display having a length and a width equal to or greater than the length and the width of the pattern of transducers, and the visualization of the target anatomy includes a virtual representation of the target anatomy based on the data collected by the plurality of transducers (figures 1A and 3A, element 20, paragraphs 0027 and 0042; The display unit 20 is on the top side 6 and transducer array 60 is on the bottom side 8, substantially or exactly parallel with the display 20.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-31, 33-37, 39-40, and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Pub No. US 2015/0011884) in the view of Steins et al (US Patent No. US 6,733,458).

Regarding claim 26, Walker teaches the system of claim 25, however fails to explicitly teach wherein the display includes a representation of a target trajectory designating a path for movement of the medical instrument towards and into the target anatomy.
Steins, in the same field of endeavor in the subject of ultrasound system and methods, teaches display includes a representation of a target trajectory designating a path for movement of the medical instrument towards and into the target anatomy (col 5, lines 1-24; computing a trajectory from the invasive device to the target).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to incorporate the teachings of
Steins to provide a target trajectory designating a path for movement of the medical instrument towards and into the target anatomy. This modification will provide the user with an opportunity to modify the transducer and the needle position and orientation prior to moving the needle to minimize the patient further pain and discomfort as taught within Steins in col 11, lines 20-55. 

Regarding claim 27, Walker teaches the system of claim 26, however fails to explicitly teach wherein the representation of the target anatomy and the medical instrument includes colors, patterns, shapes, shading, or any combination thereof, to provide a representation which appears to have three-dimensions.
Steins, in the same field of endeavor in the subject of ultrasound system and methods, teaches the representation of the target anatomy and the medical instrument includes colors, patterns, shapes, shading, or any combination thereof, to provide a representation which appears to have three-dimensions (figure 2, col 12, lines 20-45; giving the clinician graphical cues which consider changes in elevation profile due to beam formation or inadvertent ultrasound transducer 104 movement. Such cues include graphical indicators, such as lines, dots, dashes, shaded and colored regions which indicate the deformation of the invasive device 132 as it passes through the ultrasound image with differing elevational thicknesses.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to incorporate the teachings of
Steins to provide a representation of the target anatomy and the medical instrument includes colors, patterns, shapes, shading, or any combination thereof, to provide a representation which appears to have three-dimensions. This modification will help to inform the user of the success of the device reaching the target anatomy as taught within Steins in col 12, lines 20-45. 
Regarding claim 28, Walker teaches the system of claim 27, however fails to explicitly teach wherein at least one of the colors, patterns, shapes, shading, or any combination thereof is adapted to change as the medical instrument moves towards and into the target anatomy.
Steins, in the same field of endeavor in the subject of ultrasound system and methods, teaches wherein at least one of the colors, patterns, shapes, shading, or any combination thereof is adapted to change as the medical instrument moves towards and into the target anatomy (figure 2, col 12, lines 20-45; giving the clinician graphical cues which consider changes in elevation profile due to beam formation or inadvertent ultrasound transducer 104 movement. Such cues include graphical indicators, such as lines, dots, dashes, shaded and colored regions which indicate the deformation of the invasive device 132 as it passes through the ultrasound image with differing elevational thicknesses.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to incorporate the teachings of
Steins to provide at least one of the colors, patterns, shapes, shading, or any combination thereof is adapted to change as the medical instrument moves towards and into the target anatomy. This modification will help to inform the user of the success of the device reaching the target anatomy as taught within Steins in col 12, lines 20-45. 

	Regarding claim 29, Walker teaches the system of claim 27, however fails to explicitly teach wherein at least one of the colors, patterns, shapes, shading, or any combination thereof is adapted to change as the medical instrument moves along a trajectory other than the target trajectory, wherein such a change provides a warning to the operator of misalignment of the medical instrument within the target anatomy.
Steins, in the same field of endeavor in the subject of ultrasound system and methods, teaches wherein at least one of the colors, patterns, shapes, shading, or any combination thereof is adapted to change as the medical instrument moves along a trajectory other than the target trajectory, wherein such a change provides a warning to the operator of misalignment of the medical instrument within the target anatomy (figure 2, col 12, lines 20-45; giving the clinician graphical cues which consider changes in elevation profile due to beam formation or inadvertent ultrasound transducer 104 movement. Such cues include graphical indicators, such as lines, dots, dashes, shaded and colored regions which indicate the deformation of the invasive device 132 as it passes through the ultrasound image with differing elevational thicknesses.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to incorporate the teachings of
Steins to provide at least one of the colors, patterns, shapes, shading, or any combination thereof is adapted to change as the medical instrument moves along a trajectory other than the target trajectory, wherein such a change provides a warning to the operator of misalignment of the medical instrument within the target anatomy. This modification will help to inform the user of the success or failure of the device reaching the target anatomy as taught within Steins in col 12, lines 20-45. 

Regarding claim 30, Walker teaches the system of claim 26, however fails to explicitly teach wherein the virtual representation is adapted to illustrate at least a portion of the target anatomy as a cross-section, such that the virtual representation is adapted to toggle between a virtual representation of the entirety of the portion of the target anatomy and a cross-section of the portion of the target anatomy.
Steins, in the same field of endeavor in the subject of ultrasound system and methods, teaches wherein the virtual representation is adapted to illustrate at least a portion of the target anatomy as a cross-section, such that the virtual representation is adapted to toggle between a virtual representation of the entirety of the portion of the target anatomy and a cross-section of the portion of the target anatomy (col 15, lines 20-43)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to incorporate the teachings of
Steins to provide virtual representation is adapted to illustrate at least a portion of the target anatomy as a cross-section, such that the virtual representation is adapted to toggle between a virtual representation of the entirety of the portion of the target anatomy and a cross-section of the portion of the target anatomy. This modification will enable the user to view two different planes as taught within Steins in col 15, lines 20-43. 

Regarding claim 31, Walker teaches the system of claim 25, however fails to explicitly teach further including an icon at the end of the path designating the final position along the target trajectory of the medical instrument relative to the target anatomy.
Steins, in the same field of endeavor in the subject of ultrasound system and methods, teaches an icon at the end of the path designating the final position along the target trajectory of the medical instrument relative to the target anatomy (col 15, lines 20-43)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to incorporate the teachings of
Steins to provide an icon at the end of the path designating the final position along the target trajectory of the medical instrument relative to the target anatomy. This modification will provide the user with a reference of the marked target as taught within Steins in col 15, lines 20-43. 

Regarding claim 33, Walker teaches the system of claim 22, further comprising an image processor and a display management adapted to analyze the data using tissue characterization to generate the visualization on the display (paragraph 0030) 
However, fails to explicitly teach wherein the visualization includes designated colors, patterns, shapes, shading, or any combination thereof, depending on the tissue present in the target anatomy.
Steins, in the same field of endeavor in the subject of ultrasound system and methods, teaches visualization includes designated colors, patterns, shapes, shading, or any combination thereof, depending on the tissue present in the target anatomy (figure 2, col 12, lines 20-45; giving the clinician graphical cues which consider changes in elevation profile due to beam formation or inadvertent ultrasound transducer 104 movement. Such cues include graphical indicators, such as lines, dots, dashes, shaded and colored regions which indicate the deformation of the invasive device 132 as it passes through the ultrasound image with differing elevational thicknesses.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to incorporate the teachings of
Steins to provide a visualization includes designated colors, patterns, shapes, shading, or any combination thereof, depending on the tissue present in the target anatomy. This modification will help to inform the user of the success of the device reaching the target anatomy as taught within Steins in col 12, lines 20-45. 

Regarding claim 34, Walker teaches the system of claim 22, however fails to explicitly teach wherein the virtual representation of the target anatomy includes colors, patterns, shapes, shading, or any combination thereof, to provide a representation which appears to have three-dimensions.
Steins, in the same field of endeavor in the subject of ultrasound system and methods, teaches the virtual representation of the target anatomy includes colors, patterns, shapes, shading, or any combination thereof, to provide a representation which appears to have three-dimensions (figure 2, col 12, lines 20-45; giving the clinician graphical cues which consider changes in elevation profile due to beam formation or inadvertent ultrasound transducer 104 movement. Such cues include graphical indicators, such as lines, dots, dashes, shaded and colored regions which indicate the deformation of the invasive device 132 as it passes through the ultrasound image with differing elevational thicknesses.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to incorporate the teachings of
Steins to provide a virtual representation of the target anatomy includes colors, patterns, shapes, shading, or any combination thereof, to provide a representation which appears to have three-dimensions. This modification will help to inform the user of the success of the device reaching the target anatomy as taught within Steins in col 12, lines 20-45. 

Regarding claim 35, Walker teaches the system of claim 34, wherein the virtual representation includes a parallax view to provide a representation which appears to have three-dimensions (paragraph 0044).

Regarding claim 36, Walker teaches the system of claim 22, however fails to explicitly teach, wherein the UI is configured to provide feedback to an operator to position the transducer about the target anatomy.
Steins, in the same field of endeavor in the subject of ultrasound system and methods, teaches UI is configured to provide feedback to an operator to position the transducer about the target anatomy (figure 2, col 12, lines 20-45; giving the clinician graphical cues which consider changes in elevation profile due to beam formation or inadvertent ultrasound transducer 104 movement. Such cues include graphical indicators, such as lines, dots, dashes, shaded and colored regions which indicate the deformation of the invasive device 132 as it passes through the ultrasound image with differing elevational thicknesses.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to incorporate the teachings of
Steins to provide UI is configured to provide feedback to an operator to position the transducer about the target anatomy. This modification will help to inform the user of the success of the device reaching the target anatomy as taught within Steins in col 12, lines 20-45. 

Regarding claim 37, Walker teaches the system of claim 22, however fails to explicitly teach, wherein the feedback is any of a haptic, auditory and visual feedback.
Steins, in the same field of endeavor in the subject of ultrasound system and methods, teaches the feedback is any of a haptic, auditory and visual feedback (figure 2, col 12, lines 20-45; giving the clinician graphical cues which consider changes in elevation profile due to beam formation or inadvertent ultrasound transducer 104 movement. Such cues include graphical indicators, such as lines, dots, dashes, shaded and colored regions which indicate the deformation of the invasive device 132 as it passes through the ultrasound image with differing elevational thicknesses.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to incorporate the teachings of
Steins to provide a feedback is any of a haptic, auditory and visual feedback. This modification will help to inform the user of the success of the device reaching the target anatomy as taught within Steins in col 12, lines 20-45. 

Regarding claim 39, Walker teaches a method of forming a virtual representation of a target anatomy, the method comprising the steps of( figure 1, paragraph 0027):
collecting data as to the target anatomy with a plurality of transducers positioned at a location adjacent to the target anatomy such that the transducers face towards the target anatomy (figure 1, element 60, paragraph 0027; Images are formed by transmitting a series of acoustic pulses from the transducer array 60);
 processing the data with an image processor and a display management, the image processor and display management recognizing various tissue present at the target anatomy and; and generating a virtual representation of the various tissue present at the target anatomy wherein the virtual representation is viewable on a user interface (UI) including a display (figures 1A and 3A, element 20, paragraphs 0027 and 0042; The display unit 20 is on the top side 6 and transducer array 60 is on the bottom side 8, substantially or exactly parallel with the display 20.).
However, fails to explicitly teach assigning colors, patterns, shapes, shading, or any combination thereof to each particular tissue present at the target anatomy
Steins, in the same field of endeavor in the subject of ultrasound system and methods, teaches assigning colors, patterns, shapes, shading, or any combination thereof to each particular tissue present at the target anatomy (col 12, lines 20-45; giving the clinician graphical cues which consider changes in elevation profile due to beam formation or inadvertent ultrasound transducer 104 movement.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to incorporate the teachings of
Steins to provide a step of assigning colors, patterns, shapes, shading, or any combination thereof to each particular tissue present at the target anatomy. This modification will help to inform the user of the success of the device reaching the target anatomy as taught within Steins in col 12, lines 20-45. 

Regarding claim 40, Walker teaches the method of claim 39, wherein the plurality of transducers define a grid having a pattern, the pattern having a length and a width, and the display having a length and a width substantially equal to the length and the width of the pattern of transducers wherein the virtual representation and the target anatomy are of about equal size to one another (figures 1A and 3A, element 20, paragraphs 0027 and 0042; The display unit 20 is on the top side 6 and transducer array 60 is on the bottom side 8, substantially or exactly parallel with the display 20.).

Regarding claim 42, Walker teaches the method of claim 39, wherein the display includes parallax to allow an operator to view portions of the target anatomy which may be underneath other portions of the anatomy (paragraph 0044).

Regarding claim 43, Walker teaches the method of claim 42, wherein the target anatomy may be under bone or body fluids (claim 18).

Regarding claim 44, Walker teaches the method of claim 39, however fails to explicitly teach wherein the virtual representation is a real-time virtual representation, the virtual representation being refreshed at regular intervals, of at least 10 vols/second.
Steins, in the same field of endeavor in the subject of ultrasound system and methods, teaches the virtual representation is a real-time virtual representation, the virtual representation being refreshed at regular intervals, of at least 10 vols/second (col 12, lines 45-60; As the ultrasound transducer 104 and invasive device 132 are manipulated in space, the predicted 208 and actual trajectories 206 of the invasive device 132 are updated in real-time, at discrete intervals.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to incorporate the teachings of
Steins to provide a virtual representation is a real-time virtual representation, the virtual representation being refreshed at regular intervals, of at least 10 vols/second. This modification will help in updating the trajectory in real time with respect to the position and orientation of the transducer and the invasive device as taught within Steins in col 12, lines 45-60. 

Regarding claim 45, Walker teaches the method of claim 39, however fails to explicitly teach wherein the regular intervals are at least 30 vols/second.
Steins, in the same field of endeavor in the subject of ultrasound system and methods, teaches wherein the regular intervals are at least 30 vols/second. (col 12, lines 45-60; As the ultrasound transducer 104 and invasive device 132 are manipulated in space, the predicted 208 and actual trajectories 206 of the invasive device 132 are updated in real-time, at discrete intervals.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to incorporate the teachings of
Steins to provide a regular interval is at least 30 vols/second. This modification will help in updating the trajectory in real time with respect to the position and orientation of the transducer and the invasive device as taught within Steins in col 12, lines 45-60. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Pub No. US 2015/0011884) in the view of Steins et al (US Patent No. US 6,733,458) and in further view of Martin et al. (US 2012/0116218).

Regarding claim 41 Walker in the view of Steins teaches the method of claim 39, however fails to explicitly teach wherein the step of processing the data with an image processor and display management uses Quantitative Ultrasound (QUS) to distinguish and identify various tissue types.
Martin, in the same field of endeavor in the subject of displaying ultrasound data, teaches image processor and display management uses Quantitative Ultrasound (QUS) to distinguish and identify various tissue types (abstract). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker in the view of Steins to incorporate the teachings of Martin to provide Quantitative Ultrasound. This modification will help quantifying each pixel in the image to determine the blood flow in the ROI as taught within Martin in paragraph 0024. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793